Citation Nr: 1528489	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-17 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than March 3, 2009, for a 50 percent evaluation assigned for degenerative joint disease of the right knee.

2.  Entitlement to an effective date earlier than March 3, 2009, for the grant of service connection for tinnitus.

3.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for low back disability.

4.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for low back disability. 

6.  Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1982 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appealed matter of service connection for migraine headaches was granted in an April 2012 rating decision; therefore, this matter has been fully granted, and is not before the Board.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2015, and a copy of the hearing transcript is of record.



FINDINGS OF FACT

1.  In April 2015, the Veteran expressed his desire to withdraw his appeal for an earlier effective date for the 50 percent evaluation assigned for degenerative joint disease of the right knee.

2.  In April 2015, the Veteran expressed his desire to withdraw his appeal for an earlier effective date for the grant of service connection for tinnitus.

3.  A May 2003 RO decision denied service connection for low back disability and sleep apnea; the Veteran did not appeal, nor was new and material evidence received within one year.

4.  The evidence received since the May 2003 RO decision is neither cumulative nor redundant and raises a reasonable probability of substantiating the claims for service connection for low back disability and sleep apnea.

5.  Resolving reasonable doubt in his favor, the Veteran has spondylosis and mild degenerative spurring of the lumbosacral spine that began in active service.

6.  Resolving reasonable doubt in his favor, the Veteran has sleep apnea that began in active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran are met with respect to the claim for an earlier effective date for the 50 percent evaluation assigned for degenerative joint disease of the right knee.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the Veteran are met with respect to the claim for an earlier effective date for the grant of service connection for tinnitus.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The May 2003 RO decision denying service connection for low back disability and sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
4.  New and material evidence has been received since that decision to reopen the previously denied claims for service connection for low back disability and sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  Resolving all doubt in the Veteran's favor, spondylosis and mild degenerative spurring of the lumbosacral spine was incurred in service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  Resolving all doubt in the Veteran's favor, sleep apnea was incurred in service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal of Issues Withdrawn at Hearing

The Veteran's perfected appeal formally included claims of entitlement to an earlier effective date for a 50 percent evaluation for degenerative joint disease right knee and earlier effective date for the grant of service connection for tinnitus, but the Veteran and his representative expressly withdrew the appeals on those claims on the record at the beginning of the April 2015 Board hearing.

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

Inasmuch as the Veteran has withdrawn his appeals for earlier effective dates, there is no allegation of error of fact or law in the matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in these matters, and the appeals seeking an earlier effective date for  a 50 percent evaluation for degenerative joint disease right knee and earlier effective date for the grant of service connection for tinnitus must be dismissed.

VA's Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the favorable action by the Board's decision on issues adjudicated herein.

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

The RO denied service connection for low back disability (claimed as low back pain) in a May 2003 rating decision, finding that there was no evidence of a current disability.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the May 2003 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The RO also denied service connection for sleep apnea in the May 2003 rating decision, finding that there was no evidence of sleep apnea in service or thereafter.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the May 2003 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Regarding the Veteran's claim for low back disability, pertinent evidence received since the last denial includes: private treatment records dating to January 2005 showing complaints of, and treatment for a low back disability; a November 2011 x-ray of the lumbar spine showing spondylosis and mild degenerative spurring of the lumbosacral spine; and the Veteran's April 2015 Board hearing testimony regarding continuous back pain since service. 

Regarding the claim of sleep apnea, pertinent evidence received since the last denial includes an April 2009 sleep study report indicating a diagnosis of sleep apnea, the Veteran's March 2015 Board hearing testimony regarding continuous sleep problems during and after service, and a December 2009 lay statement from a fellow soldier regarding the Veteran's sleep apnea symptoms in service.

The evidence received for both claims is not cumulative and redundant of the evidence of record.  The evidence is also material, as it demonstrates a current disability and suggests that the Veteran's claimed disabilities had their onset in service.  As noted above, the lay statements are presumed credible for the purpose of determining whether the claims should be reopened.  For these reasons, the Board finds that the additional evidence received since the May 2003 decision is new and material to reopen service connection for low back disability and sleep apnea.  38 C.F.R. § 3.156.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. 
§ 3.303(b).

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for low back disability and sleep apnea.

Regarding the claim of low back disability, the November 2011 x-ray report diagnosing spondylosis and mild degenerative spurring of the lumbosacral spine shows a current disability.

Second, the Veteran's service treatment records (STRs) demonstrate complaints of, and treatment for, low back pain.  In May 2001, he reported experiencing low back pain while doing yard work.  The examiner assessed sacroiliac joint spasm.  On May 2002 retirement examination, the Veteran reported frequent low back pain with extreme stiffness.  The examiner assessed low back pain (myalgia).  In September 2002, the Veteran reported a several year history of recurrent low back pain, and a recent episode of pain lasting 2 days.  The examiner noted tenderness over the lumbar muscles and lumbosacral spine.

Third, the Board finds that the evidence of record demonstrates a continuity of symptoms since service.  The Veteran filed an initial claim for low back pain in October 2002, approximately a month after his separation from active duty.  Private treatment records dated since January 2005 show that the Veteran reported a history of low back pain, ongoing, and treated with heat therapy, massage therapy, and Toradol shots. Accordingly, in light of the Veteran's in-service history of low back pain, credible medical and lay history of low back pain continuously since service, and the diagnosis of spondylosis and mild degenerative spurring of the lumbosacral spine during the pendency of this claim, the Board resolves reasonable doubt in the Veteran's favor and finds that service connection for spondylosis and mild degenerative spurring of the lumbosacral spine is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding the claim of service connection for sleep apnea, an April 2009 sleep study diagnosed sleep apnea.  He therefore has a current disability.

Second, there is evidence of an in-service illness or injury.  On May 2002 retirement examination, the Veteran reported frequent trouble sleeping and shortness of breath.  During the Veteran's April 2015 Board hearing, he reported that when deployed and working different shifts in different climates, he often stopped breathing when sleeping, and would wake up gasping for air.  He reported that his roommates told him that he snored a lot as well. The Board notes that the Veteran is competent to describe symptoms that he is aware of and can perceive.  See Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); Additionally, the Veteran submitted a lay statement from a fellow service member, who stated that he observed the Veteran would stop breathing during sleep and would wake up coughing.  He often fell asleep in meetings, and would constantly complain about not feeling rested even after having eight hours or more of sleep time.  The fellow service member is competent to report what he witnessed, and the Board has no reason to question his credibility.  Id.

Third, the Board finds a linkage between current disability and the Veteran's period of active service.  The Veteran filed a claim for service connection for sleep apnea in October 2002, approximately a month after his separation from active duty.  The Veteran's assertion that he had sleep apnea in October 2002 was supported by a later diagnosis by a medical professional.   As such, the Board will resolve reasonable doubt to find that the Veteran had sleep apnea symptoms in service and since service separation.  Such evidence tends to show the onset of sleep apnea symptoms during service, i.e., that sleep apnea was "incurred" in service.  See 38 C.F.R. § 3.303(a).  The finding that the Veteran has had obstructive sleep apnea symptoms since service is supportive of the claim overall because it tends to show that the same symptoms that began in service were the basis for the later diagnosed obstructive sleep apnea.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).

For these reasons, and resolving doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for obstructive sleep apnea have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal for an earlier effective date for the 50 percent evaluation assigned for degenerative joint disease of the right knee is dismissed.

The appeal for an earlier effective date for the grant of service connection for tinnitus is dismissed.

New and material evidence having been received, the claim for entitlement to service connection for low back disability is reopened.

New and material evidence having been received, the claim for entitlement to service connection for sleep apnea is reopened.

Entitlement to service connection for spondylosis and mild degenerative spurring of the lumbosacral spine is granted.

Entitlement to service connection for sleep apnea is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


